COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00510-CV


Hitesh B. Yagnik, M.D.                    §    From the 141st District Court

                                          §    of Tarrant County (141-201678-03)
v.
                                          §    April 18, 2013

Marcus Hernandez and Diane                §    Opinion by Justice Dauphinot
Hernandez

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Hitesh B. Yagnik, M.D. shall pay all of

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Ann Dauphinot